I must respectfully disagree with the result reached by the majority. I do agree, however, with the observation that the legislature intended that the relationship between the adopted person and the foster parents be a strong and significant one. I further agree that the legislators did not intend that the child-foster-parent relationship exhibit every conceivable indicia of a child-parent relationship. Further, it is obvious in a case of this kind that each case should be decided on its own merits, i.e., a case-by-case analysis.
In my view, the record before this court supports appellants' position and the criteria set forth in R.C. 3107.02(B)(3) have been met. The record demonstrates that appellants developed a child-foster-parent relationship with the orphan while he was still a minor, that he shared in family activities which fostered the parental relationship, that appellants and their children accepted Hector as a member of the family, and that a strong sibling relationship was developed between Hector and the natural children of petitioners. I cannot perceive any state interest which would be jeopardized by the proposed adoption. To the contrary, as the court said in Ransom v. N.Y., C.  S.L. Ry. Co.
(1915), 93 Ohio St. 223, 227: "[N]o court should pervert or divert their terms so as to defeat the sound and wholesome public policy announced in these most humanitarian laws, providing as they do children for childless parents and parents for parentless children." In sum, the Supreme Court in that case held that courts of this state should give effect to humanitarian policies in applying adoption statutes. Finally, I am not unmindful of the standard of review to be applied in the case at bar, however, I would hold that on the basis of the record in the case subjudice, the trial court erred in dismissing the petition for adoption and that such error constituted an abuse of discretion. I would reverse and remand the case to the trial court with instructions to grant the petition.